Case 2:20-cr-00107-cr Document 41 Filed 04/21/21 Page 1 of 2

AO 109 (Rey. 11/13) Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT COURT

for the

District of Vermont

In the Matter of the Seizure of
(Briefly describe the property to be seized)
A 2011 JEEP PATRIOT, BEARING VEHICLE
IDENTIFICATION NUMBER
1J4NF1GB6BD156857

Case No, 2:20-cr-107-1

Nee

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the District of Vermont be seized as being
subject to forfeiture to the United States of America. The property is described as follows:

A 2011 Jeep Patriot, bearing VIN 1J4NF1GB6BD156857

 

 

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before 12/24/2020
(not to exceed 14 days)

M in the daytime 6:00 a.m.to 10:00 p.m. (4 at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

Hon. John M. Conroy
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) C1 until, the facts justifying, the later specific date of

Date and time issued: CO
pr

City and state: Burlington, Vermont Hon. John M. Conroy>dnhited States Magistrate Judge
Printed name and title

 
Case 2:20-cr-00107-cr Document 41 Filed 04/21/21 Page 2 of 2

AO 109 (Rey. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2:20-or-107-1 I2/1F120 Oaggavwlely Yoo An
ff i

Inventory made in the presence of:

St i Phelps

 

a

Inventory of the property taken:

Velde Sze - A\ peer fog Penna and rend

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.
Date: Y [2] }2\ CLs Cy —

Executing officer's signature

 

sh Col M.S wes

Printed name and title

 

 

 
